DETAILED ACTION
	This is the first office action in response to U.S. application 16/826,790. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities: in paragraph 6, “even if the adaptive cruised” should read as “even if the adaptive cruise”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano (US-20060212207) in view of Kobana (US-20150203126).
Regarding claim 1, Sugano teaches a vehicle control device (controller 2) comprising: 
an operation amount sensor for measuring an operation amount of an accelerator element which a driver of a vehicle operates in order to accelerate the vehicle ([0027] “Accelerator sensor 16 detects the operation of an accelerator pedal (not shown) by the driver”); 
an object sensor for detecting an object ahead of the vehicle ([0024] “Inter-vehicle distance sensor 1 is equipped with a radar device, whereby a laser beam is emitted from the front of the vehicle so as to detect a next-preceding vehicle and the distance to the detected next-preceding vehicle”); and 
a controller (controller 2) for applying a normal operation drive force which is determined depending on the operation amount to the vehicle, while executing neither an adaptive cruise control nor an erroneous operation related control ([0025] Throttle actuator 5 controls the opening/closing of a throttle valve (not shown) according to an instruction from controller 2 in order to control the acceleration/deceleration of the vehicle with [0030] discussing state 31 where the adaptive cruise control is off but the vehicle is not stopped; therefore, it is interpreted that the vehicle is being operated with adaptive cruise control off), 
wherein the controller is configured to:
execute the adaptive cruise control for applying a drive force which is required for an acceleration of the vehicle to become equal to an adaptive cruise control target acceleration to the vehicle ([0053]-[0054] discuss controlling the vehicle to accelerate or decelerate to attain the set control speed required to follow the leading vehicle), during a time period from a time point at which an adaptive cruise control start condition becomes satisfied to a time point at which an adaptive cruise control end condition becomes satisfied ([0028] discusses the conditions required to start the adaptive cruise control with [0031]-[0035] discussing the conditions required to end the adaptive cruise control, including a cancel switch, with it being interpreted that the adaptive cruise control operates for the time period between the start and end conditions), the adaptive cruise control target acceleration being an acceleration which increases as a difference between an inter-vehicle distance from the vehicle to an objective-forward-vehicle and a target inter-vehicle distance increases, the objective-forward-vehicle is another vehicle which is ahead of the vehicle and is detected by the object sensor ([0024] “Controller 2 performs adaptive cruise control in order for the following vehicle to travel automatically behind the next-preceding vehicle based on the inter-vehicle distance detected by inter-vehicle distance sensor 1” where it is interpreted that if the throttle is used to maintain a fixed distance between the own vehicle and the leading vehicle that it would accelerate if the distance increases); 
end the adaptive cruise control, even if the adaptive cruised control end condition has not been satisfied, when an becomes satisfied ([0031]-[0035] discuss the driver operating the brake pedal as a condition where the adaptive cruise control would be ended, where it is interpreted that the cancellation switch ending the adaptive cruise control is the end condition and the driver operating a brake pedal is interpreted as an operation start condition), 
Sugano teaches ending the adaptive cruise control when an operator engages the brake with [0038] discussing the adaptive cruise control being operated based on the clear intent of the driver, but does not explicitly teach the operation start condition being an erroneous operation from the driver, the erroneous operation start condition being a condition which becomes satisfied when an erroneous operation state occurs in which the driver operates the accelerator element with mistaking the accelerator element for another driving operation element; and
execute the erroneous operation related control for applying a drive force which is smaller than the normal operation drive force to the vehicle during a time period from a time point at which the erroneous operation start condition becomes satisfied to a time point at which an erroneous operation end condition becomes satisfied, the erroneous operation end condition being a condition which becomes satisfied when the erroneous operation state ends.
Kobana teaches the operation start condition being an erroneous operation from the driver ([0052] discusses the drive assist unit 60 utilizing multiple vehicle controls with [0056] discussing the determination of an erroneous operation condition committed the erroneous operation start condition being a condition which becomes satisfied when an erroneous operation state occurs in which the driver operates the accelerator element with mistaking the accelerator element for another driving operation element ([0059] discusses the erroneous operation being considered satisfied “when a temporal change of throttle opening performed by the driver is equal to or greater than a predetermined value in the standby time period, the erroneous operation determination section 42 may determine that the accelerating operation of the driver is an erroneous operation” where it is interpreted that if the driver opens the throttle greater than a predetermined value in the standby time period, that the driver has mistaken the accelerator for another driving operation in accordance with condition A3 of paragraph 50 of the disclosure); and
execute the erroneous operation related control for applying a drive force which is smaller than the normal operation drive force to the vehicle during a time period from a time point at which the erroneous operation start condition becomes satisfied to a time point at which an erroneous operation end condition becomes satisfied, the erroneous operation end condition being a condition which becomes satisfied when the erroneous operation state ends ([0050] discusses the drive assist unit 60 implementing an emergency evacuation control when it is determined that there is erroneous operation performed by the driver of the vehicle, as depicted in Fig. 2 when it is determined that an erroneous operation occurred, a standby period is engaged where based on [0094] it is determined that the adaptive cruise control has been disengaged and [0050] discussing the emergency evacuation control controlling the vehicle to stop at a safe .
Sugano teaches an adaptive cruise control system where the adaptive cruise control ends based on driver operation of the pedals. Kobana teaches monitoring for erroneous operations of the driver while a drive assist system, including adaptive cruise control, is in operation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the adaptive cruise control system of Sugano and modify it with the erroneous driver operations of Kobana as Kobana teaches in paragraph 56 that erroneous operations of a driver can cause danger to surrounding vehicles and preventing erroneous operations and executing automatic vehicle controls when erroneous operations are detected will make the system safer for passengers in surrounding vehicles.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sugano in view of Kobana and further in view of Takano (JP-2011173586).
Regarding claim 2, Sugano teaches a vehicle speed sensor for measuring a vehicle speed of the vehicle ([0024] “Vehicle speed sensors 7 detect the speed of the vehicles”), wherein the controller is configured to: 
determine that the adaptive cruise control start condition becomes satisfied when the controller receives an input indicative of a start operation which the driver performs in order to request the controller to start the adaptive cruise control (([0028] discusses the conditions required to start the adaptive cruise control); 
determine that the adaptive cruise control end condition becomes satisfied when the controller receives an input indicative of an end operation which the driver performs in order to request the controller to end the adaptive cruise control ([0031]-[0035] discussing the conditions required to end the adaptive cruise control, including a cancel switch).
Sugano does not explicitly teach determine that the erroneous operation start condition becomes satisfied when the operation amount becomes equal to or larger than a first threshold operation amount under a situation in which the vehicle speed is equal to or lower than a threshold speed and the object is present in a predetermined area around the vehicle; and 
determine that the erroneous operation end condition becomes satisfied when the operation amount becomes equal to or smaller than a second threshold operation amount which is smaller than the first threshold operation amount after the erroneous operation start condition has become satisfied.
Kobana teaches determine that the erroneous operation start condition becomes satisfied when the operation amount becomes equal to or larger than a first threshold operation amount under a situation in which the vehicle speed is equal to or lower than a threshold speed and the object is present in a predetermined area around the vehicle ([0060] discusses the determination of an erroneous operation being based on environmental information input and traveling information input with [0046] discussing the environmental information including obstacles detected in a peripheral area of the vehicle and [0070] discussing calculating the risk of collision based on the speed of the .
Sugano teaches an adaptive cruise control system where the adaptive cruise control ends based on driver operation of the pedals. Kobana teaches monitoring for erroneous operations of the driver while a drive assist system, including adaptive cruise control, is in operation. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the adaptive cruise control system of Sugano and modify it with the erroneous driver operations of Kobana as Kobana teaches in paragraph 56 that erroneous operations of a driver can cause danger to surrounding vehicles and preventing erroneous operations and executing automatic vehicle controls when erroneous operations are detected will make the system safer for passengers in surrounding vehicles.
Kobana does not explicitly teach determine that the erroneous operation end condition becomes satisfied when the operation amount becomes equal to or smaller than a second threshold operation amount which is smaller than the first threshold operation amount after the erroneous operation start condition has become satisfied.
Takano teaches determine that the erroneous operation end condition becomes satisfied when the operation amount becomes equal to or smaller than a second threshold operation amount which is smaller than the first threshold operation amount after the erroneous operation start condition has become satisfied ([0026] discusses the determination of an erroneous accelerator pedal operation and that once the driver removes their foot from the accelerator pedal the process returns to step accelerator speed determination state S106 where as described in [0025] it is determined if there is .
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the adaptive cruise control system of Sugano modified by Kobana and further modify it with erroneous operation condition end of Takano as this would allow for the system to continuously monitor the state of the driver allowing for the system to return to a “normal” operating condition when the erroneous condition of the driver is temporary making the overall system more efficient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Satoh (US 20200117192) teaches a system where the erroneous operation of a driver is over-ridden by navigation guidance and Ungermann (DE 102016203021) teaches performing an emergency stop during driver assistance control based on the state of the driver.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303) 297-4364.  The examiner can normally be reached on Monday-Friday 7:00-4:30 MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.J./           Examiner, Art Unit 3666                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666